                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                        Case No. 18-cr-00513-EMC-1
                                   8                       Plaintiff,                       ORDER REGARDING THE WALL
                                                                                            STREET JOURNAL’S REQUEST FOR
                                   9             v.                                         SEALED DOCUMENTS
                                  10       STARKIST CO.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                         I.    INTRODUCTION

                                  15          On November 27, 2019, a reporter from the Wall Street Journal made a request with the

                                  16   Court to make certain sealed documents1 in this criminal matter available for public view. The

                                  17   Court took the request under submission after receiving a response from the parties but did not

                                  18   invite further briefing. Upon re-reviewing the redacted material, and in light of the Court

                                  19   imposing the maximum criminal penalty, as well as the parties’ argument in open court, the Court

                                  20   rules as follows.

                                  21                                         II.    BACKGROUND

                                  22          On November 14, 2018, Defendant StarKist Co. (“StarKist”) pleaded guilty to violating

                                  23   the Sherman Antitrust Act, 15 U.S.C. § 1. All parties agreed the guideline fine would be $100

                                  24   million. However, StarKist sought a downward departure relying on United States Sentencing

                                  25   Guideline Section 8C3.3, which states that the “court shall reduce the fine below [the guideline

                                  26   range] to the extent that imposition of such fine would impair its ability to make restitution to

                                  27
                                       1
                                  28    The requested documents are Docket Nos. 51, 53, 62, 64–68, 77, 111, 114–22, 130–31, 157–58,
                                       and 172.
                                   1   victims.” The Court construed the civil damages in the pending civil cases in the Southern District

                                   2   of California as restitution for purposes of U.S.S.G. § 8C3.3.

                                   3             After reviewing the sentencing memoranda and the briefs related to StarKist’s request for a

                                   4   downward departure, the Court refused to grant a downward departure and imposed the full

                                   5   recommended $100 million criminal fine. Docket No. 181.

                                   6                                      III.     LEGAL STANDARD

                                   7             “[T]he Courts of this country recognize a general right to inspect and copy public records

                                   8   and documents . . . . The interest necessary to support the issuance of a writ compelling access has

                                   9   been found, for example, in the citizen’s desire to keep a watchful eye on the workings of public

                                  10   agencies . . . , and in a news paper publisher’s intention to publish information concerning the

                                  11   operation of government . . . .” Nixon v. Warner Communications, Inc., 435 U.S. 589, 597–98

                                  12   (1978).
Northern District of California
 United States District Court




                                  13             Courts “treat judicial records attached to dispositive motions differently from records

                                  14   attached to non-dispositive motions. Those who seek to maintain the secrecy of documents

                                  15   attached to dispositive motions must meet the high threshold of showing that ‘compelling reasons’

                                  16   support secrecy.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006).

                                  17   Pursuant to the Local Rules of this District, “[u]nless otherwise ordered by the Court, any

                                  18   document filed under seal shall be kept from public inspection, including inspection by attorneys

                                  19   and parties to the action.” Crim. L. R. 56-1(e). However, “[t]he judge need not document

                                  20   compelling reasons to unseal; rather the proponent of sealing bears the burden with respect to

                                  21   sealing. A failure to meet that burden means that the default posture of public access prevails.”

                                  22   Kamakana, 447 F.3d at 1182 (emphasis added).

                                  23       IV.          WALL STREET JOURNAL’S REQUEST FOR SEALED DOCUMENTS

                                  24             The Government and StarKist proffered the same or similar arguments in their motions to

                                  25   seal. Those arguments are summarized as follows:

                                  26                •   Presentence reports and related documents are “confidential records of the Court”

                                  27                    and “shall be disclosed only to the Court, court personnel, the defendant, defense

                                  28                    counsel and the attorney for the government in connection with sentencing.” N.D.
                                                                                           2
                                   1                  Cal. Crim. L.R. 32-7(a); see United States v. Rubycon Corporation, No. 4:16-CR-

                                   2                  0367-JD, (N.D. Cal. Oct. 12, 2016).

                                   3              •   The sensitive financial data (e.g., future projections, status of debt, etc.) contained

                                   4                  in the sealed documents “could result in improper use by business competitors.”

                                   5                  Bauer Bros. LLC v. Nike, Inc., No. 09CV500-WQH-BGS, 2012 WL 1899838, at *2

                                   6                  (S.D. Cal. May 24, 2012).

                                   7              •   StarKist’s financial condition is not information that would serve the “public

                                   8                  interest in understanding the judicial process.” Kamakana v. City & Cty. Of

                                   9                  Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).

                                  10              •   Disclosing confidential business and financial information “would effectively open

                                  11                  StarKist’s books to competitors and could threaten StarKist’s ability to renegotiate

                                  12                  its debts or seek new financing . . . . [which] could jeopardize the ability of civil
Northern District of California
 United States District Court




                                  13                  plaintiffs to seek damages from StarKist by weakening the long-term financial

                                  14                  health of the company.” Docket No. 49 at 2.

                                  15          At the outset of the sentencing proceedings, StarKist conceded that avoiding the oral

                                  16   disclosure of everything filed under seal would not be practical. Docket No. 109 (“[T]o the extent

                                  17   we can keep information under seal, we would like to. We understand that is probably not

                                  18   practical. The primary area we are focused on in terms of confidentiality is our estimated civil

                                  19   liability . . . . We are prepared to talk about [] the CAGR and growth issues publicly.”). Indeed,

                                  20   the parties discussed much of the sealed materials (e.g., future projections, American Samoa

                                  21   pouch plant, increased inventory levels, etc.) in open court.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          3
                                   1          Accordingly, the Court orders the Government and StarKist to meet and confer to revise

                                   2   redactions to the requested documents consistent with what was disclosed in open court in Docket

                                   3   Nos. 109, 164, and 179 and the obligation to narrowly tailor redactions to those matters not

                                   4   already discussed and which are supported by a compelling interest. Parties shall file all revised

                                   5   redacted documents by January 7, 2020.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: December 23, 2019

                                  10

                                  11                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
